Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (the “Agreement”), dated as of November
13, 2015, is made and entered into by and between RealBiz Media Group, Inc., a
Delaware corporation (the “Company”), on the one hand, and Himmil Investments,
Ltd., a British Virgin Islands company (“Himmil”), on the other. Each of the
foregoing entities is sometimes referred to as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, certain disputes (the “Disputes”) have arisen between the Parties
regarding the following documents (collectively, the “Transaction Documents”)
and the transactions contemplated thereby: (i) the Securities Purchase
Agreement, dated as of October 20, 2014, by and between the Parties (the “2014
SPA”), (ii) the Registration Rights Agreement, dated as of October 20, 2014, by
and between the Parties, (iii) the 7.5% convertible promissory note, dated
October 20, 2014, issued pursuant to the 2014 SPA (the “2014 Note”), (iv) the
common stock purchase warrant, dated October 20, 2014, issued pursuant to the
2014 SPA (the “2014 Warrant”), (v) the Securities Purchase Agreement, dated as
of May 12, 2015, by and between the Parties (the “2015 SPA”), (vi) the
Registration Rights Agreement, dated as of May 12, 2015, by and between the
Parties, (vii) the 7.5% convertible promissory note, dated June 16, 2015, issued
pursuant to the 2015 SPA (the “2015 Note” and, together with the 2014 Note, the
“Notes”), and (viii) the common stock purchase warrant, dated June 16, 2015,
issued pursuant to the 2015 SPA (the “2015 Warrant” and, together with the 2014
Warrant, the “Warrants”);

 

WHEREAS, the 2014 Note has been fully converted into shares of common stock of
the Company and is no longer an outstanding obligation of the Company;

 

WHEREAS, the Parties mutually desire to amicably resolve the Disputes and all
Claims against each other without litigation on the terms and conditions set
forth below;

 

WHEREAS, without any Party admitting any liability whatsoever to any other
Party, the Parties have agreed, due to the inherent uncertainty of litigation
and to avoid costly and protracted litigation, to enter into this Agreement to
settle and resolve the Dispute and all Claims between the Company, on the one
hand, and Himmil, on the other hand;

 

WHEREAS, the parties hereto enter into this Agreement as a full and final
settlement of the Dispute and all Claims against each other;

 

NOW, THEREFORE, in consideration of the promises, covenants, and agreements set
forth below and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree for themselves and for
their respective successors and assigns as follows:

 

Article I.     Definitions

 

Section 1.1     Definitions. As used in this Agreement, the following term has
the meanings indicated:

 

 
 

--------------------------------------------------------------------------------

 

 

“Claims” With the express exception of any claims based on or arising out of a
breach of this Agreement, “Claims” means all claims, counterclaims,
cross-claims, charges, complaints, demands, damages, actions, causes of action,
lawsuits, liabilities, debts, accounts, dues, reckonings, endorsements, bonds,
bills, defenses to payment, covenants, contracts, controversies, agreements,
promises, obligations, variances, grievances, injuries, arbitrations,
trespasses, extents, executions, sums of money, misrepresentations, defamatory
statements, tortuous conduct, acts or omissions, judgments, rights, costs,
losses, expenses, attorneys’ fees, costs, compensation, suits, of whatsoever
kind or nature, or any right to any monetary recovery or any other personal
relief, whether known or unknown, in law or in equity, by contract, tort or
pursuant to federal, state or local statute, regulation, ordinance or common
law, asserted or unasserted, express or implied, foreseen or unforeseen, real or
imaginary, alleged or actual, known or unknown, suspected or unsuspected,
contingent or non-contingent, and/or liquidated or unliquidated, of any kind or
nature or description whatsoever, which the Parties now have, ever had, or may
hereafter have, based upon or arising from any fact or set of facts, whether
known or unknown to each Party, from the beginning of time until the date of
this Agreement arising out of or relating to any matter, including, without
limitation, the Transaction Documents and the transactions contemplated thereby.

 

Section 1.2     Interpretive Provisions. As used in this Agreement, the
following terms have the meanings indicated:

 

 

(a)

the words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

 

(b)

words defined in the singular shall have a comparable meaning when used in the
plural, and vice versa;

 

 

(c)

the words “Dollars” and “$” mean U.S. dollars;

 

 

(d)

wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

 

 

(e)

the word “or” shall be disjunctive but not exclusive;

 

 

(f)

the term “Person” means any natural person, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, governmental authority or other legal entity, in each case whether in
its own or a representative capacity; and

 

 

(g)

the headings contained in this Agreement are intended solely for convenience and
shall not affect the rights of the parties to this Agreement.

 

Article II.     Settlement Amount and Payment

 

Section 2.01     The Standstill Period. From and after the date of this
Agreement through and including December 13, 2015 (such period, the “Standstill
Period”), Himmil shall not (i) deliver a conversion notice to the Company or the
Company’s transfer agent with respect to the conversion of all or any portion of
and shall not otherwise attempt to convert the 2015 Note, and (ii) deliver an
exercise notice to the Company or the Company’s transfer agent with respect to
the exercise of all or any portion of and shall not otherwise attempt to
exercise the Warrants.

 

 
2

--------------------------------------------------------------------------------

 

 

 

Section 2.02     Settlement Payment. In full and final settlement of the Dispute
and all Claims between the Parties, the Company shall pay Himmil a total cash
amount of Five Hundred Thousand Dollars ($500,000) (the “Settlement Amount”).
The Settlement Amount shall be paid to Himmil, by wire transfer of immediately
available funds to an account to be designated by Himmil, in two installments as
follows: (i) $25,000 shall be paid within two (2) business days after the date
of this Agreement, and (ii) $475,000 shall be paid prior to the expiration of
the Standstill Period.

 

Section 2.03     Cancellation of the Note and All Existing Warrants. Effective
upon Himmil’s confirmed receipt of the full Settlement Amount, the 2015 Note and
the Warrants shall be cancelled and shall be of no further force and effect.

 

Section 2.04     Payment Default. In the event the Company shall fail, for any
reason or for no reason, to make payment to Himmil of the full Settlement Amount
prior to the expiration of the Standstill Period, then

 

 

(a)

The Transaction Documents shall remain in full force and effect;

 

 

(b)

Any payments made pursuant to Section 2.02 shall be applied to the principal
amount of the 2015 Note balance;

 

 

(c)

On the next business day immediately following the expiration of the Standstill
Period, instruct its transfer agent in writing to promptly process and otherwise
fully honor and comply with any and all conversion notices and other
instructions delivered to it directly from Himmil or its representatives with
respect to the 2015 Note, so long as such conversion notices or other
instructions comply with the terms and conditions of the Transaction Documents
(including, without limitation, Section 21 of the 2015 Note) provided, however,
that the obligation of the Company and/or its transfer agent to process or
otherwise honor and comply with such conversion notices or other instructions
shall be conditioned upon the Company’s receipt of written confirmations of sale
(or other evidence reasonably satisfactory to the Company and its counsel) that
Himmil has complied with Section 21 of the 2015 Note since the date of this
Agreement; and

 

 

(d)

On the next business day immediately following the expiration of the Standstill
Period, instruct its transfer agent in writing to promptly process and otherwise
fully honor and comply with any and all exercise notices and other instructions
delivered to it directly from Himmil or its representatives with respect to the
Warrants, so long as such exercise notices or other instructions comply with the
terms and conditions of the Transaction Documents.

 

The Parties hereby acknowledge and agree that the covenants and agreements in
this Section 2.04 are material inducements for, are in consideration of, and are
conditions precedent to, the Parties’ willingness to enter into this Agreement,
and that any failure by any Party to fully comply with this Section 2.04 shall
constitute a material breach of this Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 2.05     No Admission of Liability. It is expressly understood and
agreed, as a condition hereof, that this Agreement constitutes a compromise of
the Dispute and all Claims between the Company, on the one hand, and Himmil, on
the other hand, and that neither this Agreement, nor any document referred to
herein, nor the settlement set forth herein, nor any payment provided for
herein, shall constitute or be construed to be an admission by any Party of any
fault, wrongdoing or liability whatsoever concerning the Dispute or the Claims,
or as evidencing or indicating in any degree an admission of the truth or
correctness of the Dispute or the Claims. The consideration for entering into
the terms and conditions set forth in this Agreement is solely for commercial
reasons and should be not construed as an admission of any sort by any of the
Parties hereto.

 

Article III.     Mutual Releases

 

Section 3.01     The Company Release of Himmil. Effective upon Himmil’s
confirmed receipt of the full Settlement Amount, with the express exception of
any claims or causes of action based on or arising out of a breach of this
Agreement, the Company on behalf of itself and any of its shareholders,
affiliates, subsidiaries, related parties, parent entities, predecessors,
successors and assigns, hereby (a) fully and forever release, relieve, waive,
relinquish and discharge Himmil and any of its past or present or future
employees, independent contractors, representatives, subsidiaries, affiliates,
related entities, parent entities, divisions, successors, predecessors,
officers, directors, members, partners, shareholders, principals, agents,
assigns, insurers, and attorneys (collectively, the “Himmil Released Parties”)
from, against and with respect to any and all Claims arising out of or relating
to any matter, including, without limitation, the Transaction Documents and the
transactions contemplated thereby; and (b) voluntarily accept the consideration
referred to above for the purpose of making a full and final compromise,
adjustment and settlement of the Dispute and all Claims as aforesaid and agree
that except as expressly set forth in this Agreement, the Company has not been
induced to enter into this release by reason of any representation or warranty
of any nature or kind whatsoever and that there is no condition, expressed or
implied, or collateral agreement affecting this Agreement.

 

Section 3.02     Himmil Release of Company. Effective upon Himmil’s confirmed
receipt of the Settlement Amount, with the express exception of any claims or
causes of action based on or arising out of a breach of this Agreement, Himmil
on behalf of itself and any of its affiliates, subsidiaries, related parties,
parent entities, predecessors, successors and assigns, hereby (a) fully and
forever release, relieve, waive, relinquish and discharge the Company and any of
its past or present or future employees, independent contractors,
representatives, subsidiaries, affiliates, related entities, parent entities,
divisions, successors, predecessors, officers, directors, members, partners,
shareholders, principals, agents, assigns, insurers, and attorneys
(collectively, the “Company Released Parties”) from, against and with respect to
any and all Claims arising out of or relating to any matter, including, without
limitation, the Transaction Documents and the transactions contemplated thereby;
and (b) voluntarily accept the consideration referred to above for the purpose
of making a full and final compromise, adjustment and settlement of the Dispute
and all Claims as aforesaid and agree that except as expressly set forth in this
Agreement, Himmil has not been induced to enter into this release by reason of
any representation or warranty of any nature or kind whatsoever and that there
is no condition, expressed or implied, or collateral agreement affecting this
Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

 

Article IV.     Representations; Other Agreements

 

Section 4.01     Representations and Warranties by Each Party. Each of the
Parties hereto represents and warrants to each other Party as follows:

 

 

(a)

It has the full power and authority to execute and deliver this Agreement and to
enter into any transactions contemplated hereunder and to perform its
obligations hereunder. The execution, delivery, and performance by it of this
Agreement have been duly authorized by all necessary action (including corporate
or organizational action, if necessary) on its part, and this Agreement
constitutes a valid and binding obligation of it, enforceable against it in
accordance with its terms, and no consent, approval, or authorization of any
party or governmental entity which is not a party to this Agreement is necessary
to consummate the transactions contemplated by this Agreement.

 

 

(b)

Each Party has carefully read this Agreement and has decided to enter into this
Agreement based upon its analysis of the matters described in this Agreement and
the advice of its counsel.

 

 

(c)

Each Party understands the effect of the settlement in Article II and the
release in Article III and has had an opportunity to consult with counsel
regarding the same, and has not transferred, assigned, hypothecated, or
otherwise transferred any of the causes of action released or settled herein to
any other Person who is not bound by the provisions hereof.

 

 

(d)

Neither such Party nor any other person acting on their behalf has assigned to
any Person any Claims released herein.

 

Section 4.02     Non-Disparagement. The Parties hereby covenant and agree that
they shall not (and shall cause each of their respective employees, officers,
directors, affiliates, members, partners, agents, subsidiaries, attorneys and
representatives to not) disparage or portray in a negative light the other Party
(or any of its employees, officers, directors, affiliates, members, partners,
agents, subsidiaries, attorneys or representatives) or such other Party’s
reputation (or any of its employees, officers, directors, affiliates, members,
partners, agents, subsidiaries, attorneys or representatives). Notwithstanding
anything in this Section 4.02 to the contrary, no Party to this Agreement will
be prevented from making statements required by law or that such person is
advised by counsel should be made or are appropriate to make in any legal
proceeding to which such person is a party and which such person reasonably
believes are truthful and are supportable by evidence, including complying with
any court order, subpoena, or government investigation.

 

Article V.     Miscellaneous

 

Section 5.01     Entire Agreement. This Agreement constitutes the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements, proposed agreements, negotiations and discussions with respect to
the subject matter hereof.

 

 
5

--------------------------------------------------------------------------------

 

 

Section 5.02     Time of the Essence. Time is of the essence with respect to
each provision of this Agreement.

 

Section 5.03     Notices. All notices, requests, demands, applications, services
of process and other communications which are required to be or may be given
under this Agreement shall be in writing and shall be deemed to have been duly
given if sent by (i) personal delivery; (ii) certified or registered mail,
return receipt requested; (iii) nationally recognized commercial overnight
carrier for next Business Day delivery with receipt or (iv) by electronic mail,
portable document format, to the parties at the following addresses:

 

If to the Company:

 

RealBiz Media Group, Inc.

201 W. Passaic Street, Suite 301

Rochelle Park, NJ 07662

Email: alexa@realbizmedia.com

Attention: Chief Executive Officer

 

with a courtesy copy (which shall not constitute notice) to:

 

Indeglia & Carney LLP
11900 W. Olympic Boulevard, Suite 770
Los Angeles, California 90064

Email: marc@indegliacarney.com
Attention: Marc A. Indeglia, Esq.

 

If to Himmil:

 

Himmil Investments, Ltd.

Rodus Building, 4th Floor

Road Town, Tortola

British Virgin Islands

Attention: Peter Poole

 

with a courtesy copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

The MetLife Building
200 Park Avenue
New York, New York 10166

Email: marsicoa@gtlaw.com 
Attention: Anthony J. Marsico, Esq.

 

 

or to such other address as any Party shall have furnished to the other by
notice given in accordance with this Section. Such notice shall be effective,
 if delivered in person or by courier, upon actual receipt by the intended
recipient,  if sent by electronic mail transmission, upon confirmation of
transmission received, or if mailed, upon the date of delivery as shown by the
return receipt therefor.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 5.04     No Waivers. No failure or delay by either party hereto in
exercising any right, power or privilege hereunder operates as a waiver thereof,
and no single or partial exercise thereof precludes any other or farther
exercise thereof or the exercise of any other right, power or privilege.

 

Section 5.05     Amendments and Waivers. This Agreement or any provision hereof
may not be altered, modified or amended, unless by writing executed by the
parties hereto, nor any of its provisions waived, unless in writing by the Party
granting such waiver.

 

Section 5.06   Use of the Agreement. This Agreement may be used by either Party
as evidence in a subsequent proceeding in which a breach of this Agreement is
alleged.

 

Section 5.07     No Presumption against Drafter. This Agreement shall be
construed without regard to any presumptions against the party causing the same
to be prepared.

 

Section 5.08     Binding Effect; Benefits. This Agreement shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and permitted assigns. No Party shall
assign this Agreement or delegate any of its duties hereunder to any other
Person without the prior written consent of the other Party hereto. In no event
shall any assignment of rights or delegation of obligations relieve any Party of
its obligations hereunder.

 

Section 5.09   Costs and Expenses of Enforcement. Should either the Company on
the one hand, or Himmil on the other, breach any provision of this Agreement,
the breaching party shall pay to the non-breaching party all reasonable costs
and expenses the non-breaching party incurs to enforce the provisions of this
Agreement, which enforcement expenses include reasonable attorneys fees and/or
costs billed to the non-breaching Party’s counsel, the reasonable costs and
expenses incurred in collecting any judgment and the reasonable costs and
expenses of any appeal.

 

Section 5.10     Additional Documents/ Further Assurances. The Parties shall at
any time and from time to time sign and deliver such further documents and do
such further acts and things as may reasonably be necessary to effectuate the
purposes of this Agreement.

 

Section 5.11     Jurisdiction. The Parties irrevocably and unconditionally
submit to and accept the exclusive jurisdiction of the court of the State of New
York located in the County of New York for any action, suit, or proceeding
arising out of or based on this Agreement or any matter relating to it and waive
any objection that they may have to the laying of venue in any such court or
that any such court is an inconvenient forum or does not have personal
jurisdiction over them.

 

Section 5.12     GOVERNING LAW. THE VALIDITY, PERFORMANCE, AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE.

 

 
7

--------------------------------------------------------------------------------

 

 

 

Section 5.13     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 5.14     Severability. Any term or provision of this Agreement which is
invalid or unenforceable shall be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
rights of the Person intended to be benefited by such provision or any other
provisions of this Agreement.

 

Section 5.15    Construction. This Agreement has been negotiated by the Parties
and their respective legal counsel, and legal or equitable principles that might
require the construction of this Agreement or any provision of this Agreement
against the Party drafting this Agreement shall not apply in any construction or
interpretation of this Agreement.

 

Section 5.16     Parties Pay Own Fees, Costs and Expenses. Except as provided in
Section 5.09, the Parties agree to pay their own fees, costs, and expenses
related to the negotiation and execution of this Agreement and the transactions
contemplated by this Agreement.

 

Section 5.17    No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to confer upon any Person other than the parties hereto,
each of their affiliates and their respective successors and assigns any rights
or remedies under or by reason of this Agreement.

 

Section 5.18     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement. For purposes of this Agreement,
signatures by facsimile, portable document format (“.PDF”) or other electronic
transmission shall be deemed originals.

 

 

 

  

[Signature Page Follows]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound thereby, the parties
hereto have signed this Agreement as of the day and year first written above.

 

 

REALBIZ MEDIA GROUP, INC.

 

 

 

By:

 /s/   Alex O. Aliksanyan

 

Name:

  Alex O. Aliksanyan

 

Title:

  Chief Executive Officer

 

 

 

 

HIMMIL INVESTMENTS, LTD.

 

 

 

By:

 /s/

  Peter Poole

 

Name:

  Peter Poole

 

Title:

  Director



      

 

 9